200 S.W.3d 442 (2004)
Calvin Lamont WALKER, Appellant
v.
STATE of Arkansas, Appellee.
No. CA CR 04-456.
Supreme Court of Arkansas.
December 16, 2004.
Darrell Brown, Little Rock, for R.S. McCullough.
No response.
PER CURIAM.
By per curiam opinion delivered May 20, 2004, R.S. McCullough, counsel for appellant, Calvin Lamont Walker, was ordered to appear before this court on June 3, 2004, to show cause why he should not *443 be held in contempt for his failure to perfect this appeal. Walker v. State, No. CR 04-456, 2004 WL 1119690 (May 20, 2004). Although Mr. McCullough filed a timely notice of appeal from Walker's conviction judgment, he failed to file the record with this court in order to perfect Walker's appeal. Id.
Mr. McCullough appeared before this court on June 3, 2004, and entered a plea of not guilty to the contempt citation. We appointed a master, Hon. John E. Jennings, to determine the facts in this case. Walker v. State, 357 Ark. 650, 187 S.W.3d 854 (2004). On November 30, 2004, Judge Jennings issued his Report of Special Master in which he found "no good reason for Mr. McCullough's failure to obtain a certified partial record nor his failure to pursue the application to have Mr. Walker declared indigent." He further found "no reason at all for Mr. McCullough's failure to respond to the efforts by the clerk to try to resolve the problem." In sum, Judge Jennings concluded that no reasonable cause had been shown for Mr. McCullough's failure to perfect Walker's appeal.
Based on the foregoing, we hold that Mr. McCullough is in contempt of court for failing to perfect this appeal on behalf of Calvin Lamont Walker. We assess a fine of $250.00 plus the court reporter expenses incurred by this court as a result of the hearing before the Special Master. The total amount assessed shall be paid within thirty days from the date of this per curiam. A copy of this order will be forwarded to the Committee on Professional Conduct.